attorney. Per
Curiam. The judgment and warrant of attorney must be set aside. To tolerate a practice, for a sheriff or gaoler to take a judgment bond from a prisoner charged in execution, for the amount of the execution, and such other charges as the sheriff or gaoler may think proper to demand, would lead to the greatest abuse and oppres- sion. Such bonds, at least, ought to be open to every inquiry and defence at law. We arc inclined to think, that such bonds are against the statute, as being taken. for ease and favour, and by colour óf office ; but on this point we do not mean to give an opinion, or to conclude the party; but merely set aside the judgment and war- rant of atttorney, and leave the plaintiff, if he pleases, to prosecute the bond at
law. Motion